Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20  are allowed.
	Claims 1-20are considered allowable since when reading the claims in light of the specification none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “generating video scene to establish ambiance setting; receiving selected degree of interactivity wherein the degree determines a magnitude of reaction by generated video responsive to changes in environmental stimuli and wherein the selected degree is selected by the user at a GUI; modifying the video scene to obtained a modified scene responsive to the detecting the environmental stimulus and according to the magnitude of reaction”.  Claim 10,15 present  similar teachings as claim 1
	The closest prior art (Nagao) teaches modifying scene according to ambiance.  Another prior art Zich discloses modifying a video scene.  None of these references disclose “generating video scene to establish ambiance setting; receiving selected degree of interactivity wherein the degree determines a magnitude of reaction by generated video responsive to changes in environmental stimuli and wherein the selected degree is selected by the user at a GUI; modifying the video scene to obtained a modified scene responsive to the detecting the environmental stimulus and according to the magnitude of reaction”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426